Citation Nr: 0719822	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for liver damage.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating action dated in August 2002, the RO confirmed and 
continued the 10 percent evaluation then in effect for the 
residuals of a fracture of the left femur.  By rating 
decision dated in May 2003, the RO granted service connection 
for PTSD, and assigned a 50 percent evaluation for it.  In 
addition, the RO increased the rating assigned for the left 
femur to 20 percent, effective September 2002.  A July 2003 
rating decision assigned October 2001, the date of the 
veteran's claim, as the effective date of the award of the 20 
percent evaluation.  The veteran has disagreed with the 
evaluations assigned for each of these disabilities.  In an 
August 2006 rating action, the RO denied the veteran's claim 
for service connection for liver damage.

The Board notes that the issues of entitlement to service 
connection for an eye disability, and increased ratings for a 
compression fracture of L1 with T12-L1 disc space narrowing, 
and for headaches were initially perfected for appeal.  In a 
statement dated in June 2005, the veteran withdrew his claim 
for service connection for vision problems.  A March 2006 
rating action increased the evaluation assigned for the 
veteran's service-connected low back disability to 40 
percent, effective August 2005.  In a statement apparently 
received in April 2006, the veteran indicated that he was 
satisfied with the status of his claims for an increased 
rating for the low back disability and headaches, and that 
these appeals were resolved.  Accordingly, the Board 
considers these matters to have been withdrawn, and this 
decision is limited to the issues set forth on the cover 
page.

By rating action dated in August 2006, the RO denied the 
veteran's claim for an increased rating for cranial 
neuropathy.  He submitted a notice of disagreement with this 
determination later that month.  However, he withdrew this 
claim in November 2006.

The Board notes that the veteran initially indicated that he 
wanted to testify at a hearing at the RO before a Veterans 
Law Judge.  However, following an April 2004 letter from the 
VA seeking clarification, the veteran noted that he was 
requesting a hearing before a hearing officer at the RO.  

The veteran's representative raised a claim for service 
connection for tinnitus in an informal hearing presentation 
submitted in April 2007.  Since this matter has not been 
developed or certified for appeal, it is referred to the RO 
for appropriate action.  

The issue of entitlement to service connection for liver 
damage is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, intrusive 
thoughts, social isolation and occasional outbursts of anger 
and with Global Assessment of Functioning scores ranging from 
53 to 65.

2.  The VA examination of August 2005 demonstrated flexion of 
the left knee to 20 degrees, with pain.  There is no clinical 
evidence of nonunion or a fracture of the surgical neck of 
the left femur.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a 30 percent evaluation for residuals of 
a fracture of the left femur, with arthritis, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an October 2001 letter, prior to the 
decision on appeal, the RO provided VCAA notice with respect 
to the claim for an increased rating for his left femur 
fracture.  In an April 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate both claims for increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Information concerning the evidence needed to 
establish a disability rating and effective date was 
furnished in March 2006.  The issues were readjudicated in 
March 2006 for the left femur and in November 2006 for PTSD. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's testimony at a hearing, VA outpatient treatment 
records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for PTSD, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing at the RO, VA outpatient treatment 
records and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



	I.  PTSD 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, in pertinent part, as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships-
50 percent

A factor to be considered is the Global Assessment of 
Functioning (GAF) score.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); 38 C.F.R. §§ 4.125 and 
4.126 (2006)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The evidence supporting the veteran's claim includes the 
findings recorded on VA outpatient treatment records and on 
VA psychiatric examinations.  When examined by the VA in 
April 2003, the veteran related that he had very few friends 
and that he had lost interest in social activities.  It was 
reported that he was tense, anxious, hypervigilant and easily 
startled.  VA outpatient treatment records from 2004 and 2005 
reflect that the veteran reported that he was depressed, 
experienced a loss of appetite, occasionally lost his temper, 
had nightmares and that he had recurrent thoughts of his 
traumatic experiences.  It was reported in August 2005 that 
he looked sullen and unhappy.

The veteran again reported that he stayed by himself and did 
not socialize during the August 2005 VA psychiatric 
examination.  In addition, he stated that he experienced 
sleep disturbance and that he was short-tempered.  A mental 
status evaluation revealed that his mood was subdued and it 
was noted that he had nightmares and intrusive thoughts.  The 
veteran was seen in a VA outpatient treatment clinic in 
October 2006 and reported that he thought of suicide.  

The evidence against the veteran's claim for a rating in 
excess of 50 percent for PTSD includes the findings on VA 
outpatient treatment records and VA psychiatric examinations.  
In this regard, the Board points out that when he was 
examined by the VA in April 2003, he was alert and oriented 
times three.  There were no loose associations of flight of 
ideas.  There were no delusions or hallucinations and the 
veteran had no suicidal or homicidal ideation or ideas of 
reference.  His memory was described as good, and his insight 
and judgment were adequate.  The GAF score was 55, and the 
examiner indicated that this represented moderate impairment 
with very few friends and a lack of social interaction.  

The Board acknowledges that VA outpatient treatment records 
dated in 2004 and 2005 show that the veteran reported 
flashbacks, loss of temper and disturbed sleep.  It is 
significant to emphasize that the veteran denied suicidal 
ideation and he was consistently described as being alert and 
oriented, and not anxious.  GAF scores were 65 throughout 
this period.  

It must also be noted that on the August 2005 VA psychiatric 
examination, the veteran was casually but appropriately 
dressed.  His affect was appropriate and there were no loose 
associations or flight of ideas.  No suicidal or homicidal 
ideation was present.  He had no delusions, hallucinations, 
ideas of reference or suspiciousness.  There was no 
impairment of thought processes.  He was fully oriented and 
his memory, insight and judgment were all adequate.  The GAF 
score was 53.  

While he has reported problems controlling his temper, VA 
outpatient treatment records reveal that the veteran 
demonstrated good impulse control and judgment in October 
2006.  There were no auditory hallucinations or thought 
disorder.  Although the veteran indicated that he had been 
thinking of suicide, he said he had no plans or intent, and 
the examiner reported no suicidal or homicidal ideation.  The 
veteran was described as being fully oriented.  

Additionally, the extensive medical evidence fails to show 
that the veteran has any panic attacks, obsessional rituals 
or impaired impulse control so as to warrant a higher rating.  
His hygiene was characterized as good in November 2006.  He 
has maintained full time employment working as a 911-
dispatcher and is married, thus an inability to establish and 
maintain relationships is not shown.  Nor is difficulty in 
adapting to stressful circumstances shown such that a 70 
percent rating is more nearly approximated.  Such findings 
are further supported by the GAF scores assigned during the 
course of the appeal which reflect moderate impairment.

The Board concludes that the medical findings of record 
against the claim are of greater probative value than the 
medical evidence supporting the veteran's claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
50 percent for PTSD.  

	II.  Left knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 (2006).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  Diagnostic 
Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  Diagnostic 
Code 5261.

A 60 percent evaluation may be assigned for impairment of the 
femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace or with fracture of the surgical 
neck of the femur, with false joint.  A 30 percent evaluation 
may be assigned for malunion of the femur with marked knee or 
hip disability.  With moderate knee or hip disability, a 20 
percent evaluation may be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The veteran has been afforded three examinations during the 
course of his claim.  The Board acknowledges that the May 
2002 VA examination demonstrated that he had full range of 
motion of the left knee.  The only abnormal finding at that 
time was very slight tenderness or discomfort on varus or 
valgus stress.  No swelling or crepitus was reported.  When 
he was examined by the VA in April 2003, while there was full 
extension, flexion was to 70 degrees.  There was pain on all 
movements, although there was no fatigue, weakness, lack of 
endurance, effusion, instability or redness.  It is 
significant to observe that by the time of the most recent VA 
examination, conducted in August 2005, flexion of the left 
knee was reduced to 20 degrees, although there was no 
instability or weakness.  Although a 30 percent evaluation 
under Diagnostic Code 5260 requires that flexion be limited 
to 15 degrees, the Board finds that this range of motion, in 
conjunction with the pain on motion, warrants a 30 percent 
rating.  There is no basis, however, for an even higher 
evaluation for the residuals of the fracture of the left 
femur.  Extension of the leg is full and there was no 
instability on current examinations.  Moreover, a higher 
rating under Diagnostic Code 5255 is not appropriate, as 
there is no evidence of a fracture of the surgical neck of 
the left femur.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

A 30 percent evaluation for residuals of a fracture of the 
left femur, with arthritis, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  


REMAND

As noted above, the RO denied the veteran's claim for service 
connection for abnormal liver function testing, claimed as 
liver damage in August 2006.  He submitted a timely notice of 
disagreement with this determination later that month, but a 
statement of the case has not been issued.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case reflecting its adjudication of the 
issue of entitlement to service connection 
for abnormal liver function testing, 
claimed as liver damage.  The appellant 
should be afforded the appropriate period 
of time to respond.  If the veteran 
submits a timely substantive appeal, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


